—Appeal by the defendant from a judgment of the Supreme Court, Rockland County (Kelly, J.), rendered August 11, 1993, convicting him of criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Further, the court did not improvidently exercise its discretion in rendering its Sandoval ruling (see, People v Pavao, 59 NY2d 282; People v Williams, 56 NY2d 236; People v Sandoval, 34 NY2d 371).
The defendant’s claim that his privilege against self-incrimination was violated is not preserved for appellant review, and, in any event, is without merit (see, People v De George, 73 NY2d 614; People v Savage, 50 NY2d 673, cert denied 449 US 1016; People v Harrison, 149 AD2d 434).
We have considered the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.